Case 2:18-cr-20579-VAR-MKM ECF No. 32 filed 12/14/18         PageID.394     Page 1 of 5



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                  Cr. No. 18-20579

                    v.                          Hon. Victoria A. Roberts

BRADLEY A. STETKIW,

                    Defendant.
                                        /

      REPLY TO OPPOSITION (Doc. 30) TO MOTION TO SUPRESS
      EVIDENCE OBTAINED WITH STATE TRACKING WARRANT

      The government makes two important concessions in responding to Bradley

Stetkiw’s motion to suppress evidence obtained with a state tracking warrant. First,

the government concedes that Officer John Higgins violated Fed. R. Crim. P.

41(b)(4) when he obtained a federal tracking warrant from a state judge. (R. 30, Gov.

Resp., Pg ID 305, 307.) Second, it concedes that this was not simply an accidental

or inadvertent mistake: federal officers in fact “trained” Officer Higgins, as a Task

Force Officer assigned to work with the Department of Homeland Security, to obtain

warrants in this manner that violated Rule 41. (Id. at Pg ID 306.) There is no evidence

that a federal magistrate judge was not available to sign the warrant.



                                            1
Case 2:18-cr-20579-VAR-MKM ECF No. 32 filed 12/14/18         PageID.395      Page 2 of 5



      This same widespread abuse of Rule 41(b)(4) is exactly what concerned the

court in United States v. Martin, No. 15-20544-02, 2016 WL 4493675, at *3 (E.D.

Mich. Aug. 26, 2016). There, the court explained that federal agents in this district

appear to be engaging in “a common practice of circumventing the established

requirements of Rule 41(b)(4)” by going “to state courts for tracking warrants, rather

than federal courts for mere convenience.” Id. at *4. The court criticized this

approach as contradicting the “plain reading of Rule 41(b)(4).” Id. at *3.

      Here, as in Martin, the evidence shows that the government was engaged in a

practice of circumventing Rule 41(b)(4). In fact, the government proffers that federal

agents had “trained” a local task force officer to violate Rule 41(b)(4) by getting

these warrants from a state judge. Suppression is warranted because of this

“‘evidence of intentional and deliberate disregard’” of Rule 41’s requirement. Id. at

*4 (quoting United States v. Searp, 586 F.2d 1117, 1125 (6th Cir. 1978)).

      The government suggests Martin is distinguishable because the officer

mistakenly believed, based on his training, that he had to get the warrant in state

court. But the evidence of “intentional and deliberate disregard” need not come

solely from the individual affiant’s subjective thoughts. In this case, there is a

history, as shown in Martin, of federal officers violating Rule 41(b)(4) by going to

state court to obtain tracking warrants. The fact that federal officers improperly

                                          2
Case 2:18-cr-20579-VAR-MKM ECF No. 32 filed 12/14/18         PageID.396    Page 3 of 5



trained Officer Higgins is more of a reason to suppress than to deny suppression.

Indeed, this is exactly the type of “systemic error” and “reckless disregard” of rules

that the Supreme Court recognizes as a basis for applying the exclusionary rule.

Herring v. United States, 555 U.S. 135, 147 (2009).

      The government alternatively argues that “no information gained from the

tracking warrant meaningfully advanced the investigation against the defendant.”

(R. 30, Gov. Resp., Pg ID 305.) That argument is belied by the affidavits to search

Stetkiw’s residence and the Tim Hortons, both of which emphasize details about the

tracking warrant as part of the probable cause analysis, and explain that the

information led to the discovery of Chase bank records. (See R. 20-2, Residential

Search Warrant, Ex. A, Motion to Suppress Evidence Obtained Outside the Scope

of the Search Warrant, at Pg ID 58–59.) When information is obtained unlawfully,

the court must cut all offending evidence from the fabric of the case. See United

States v. Davis, 430 F.3d 345, 357 (6th Cir. 2005). Without the tracking information

as part of the case, evidence later obtained using warrants supported with that

information must be suppressed under the fruit of the poisonous tree doctrine. Wong

Sun v. United States, 371 U.S. 471, 486 (1963).




                                          3
Case 2:18-cr-20579-VAR-MKM ECF No. 32 filed 12/14/18         PageID.397    Page 4 of 5



                                   Conclusion

      Stetkiw asks this Court to suppress all evidence and fruits obtained through

use of the state court tracking warrant.

                                               Respectfully Submitted,

                                               FEDERAL DEFENDER OFFICE

                                               s/James R. Gerometta
                                               james_gerometta@fd.org

                                               s/Benton C. Martin
                                               benton_martin@fd.org

                                               Attorneys for Defendant
                                               613 Abbott St., 5th Floor
                                               Detroit, MI 48226
                                               Phone: 313-967-5542

Dated: December 14, 2018




                                           4
Case 2:18-cr-20579-VAR-MKM ECF No. 32 filed 12/14/18         PageID.398    Page 5 of 5



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                  Cr. No. 18-20579

                   v.                          Hon. Victoria A. Roberts

BRADLEY A. STETKIW,

                   Defendant.
                                       /


                          CERTIFICATE OF SERVICE

     I certify that on December 14, 2018, I filed the foregoing paper with the through
the court’s electronic docketing system, which will send notification to opposing
counsel of record.
                                               /s/Benton C. Martin
                                               Counsel for Mr. Stetkiw




                                           5
